NUMBER 13-22-00191-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


MISSION CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,
                                                                                 Appellant,

                                                  v.

FRANCISCO GARCIA SR.
AND MARIA GARCIA,                                                                Appellees.


                     On appeal from the 206th District Court
                           of Hidalgo County, Texas.


                           MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       On May 26, 2021, appellees Francisco Garcia, Sr. and Maria Garcia filed a petition

for writ of mandamus in the trial court. Appellant Mission Consolidated Independent

School District filed a plea to the jurisdiction. The trial court denied the plea, and appellant
appealed.

        On November 11, 2022, appellees filed a “Motion For Nonsuit Without Prejudice,”

stating they “no longer desire[] to prosecute their cause of action against [appellant], and

requested a Non-suit without prejudice.” Appellees requested this Court “enter a nonsuit

on all claims against” appellant. We requested a response, and on December 5, 2022,

appellants responded: “These appellees who filed no brief now seek the right to relief.

They want to nonsuit their entire dispute so endeth the entire beef.”

        We construe appellees’ motion for nonsuit as a motion to dismiss the appeal, and

we construe appellant’s response as unopposed. Having considered the documents on

file and the unopposed motion, this Court is of the opinion that the motion should be

granted, and the appeal should be dismissed. See TEX. R. APP. P. 42.3(a). Accordingly,

we grant the appellees’ unopposed motion to dismiss, and the appeal is hereby

dismissed. Having dismissed the appeal, no motion for rehearing will be entertained.1



                                                                                 JAIME TIJERINA
                                                                                 Justice


Delivered and filed on the
8th day of December, 2022.




        1On November 21, 2022, appellees filed a motion for extension of time to file a brief. Because
we dismiss the appeal, we dismiss appellees’ motion for extension of time as moot.

                                                   2